State of New York                                              MEMORANDUM
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 63 SSM 4
 The People &c.,
         Respondent,
      v.
 Kamil Wideman, &c.,
         Appellant.




 Submitted by Mitch Kessler, for appellant.
 Submitted by Jamie A. Douthat, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed.

       A determination of reasonable suspicion is a mixed question of law and fact which

 we review for record support justifying the officer’s action (see People v Parker, 32 NY3d
                                           -1-
                                           -2-                                 SSM No. 4

49, 55 [2018]). On the unique facts of this case, there is record support for the Appellate

Division’s finding of reasonable suspicion to conduct the pat frisk for officer safety (see

generally People v Batista, 88 NY2d 650, 654-655 [1996]).* Defendant’s remaining claim

also lacks merit, as he failed to establish that he was prejudiced by the suppression of

allegedly material evidence in violation of Brady v Maryland (373 US 83 [1963]) (see e.g.

People v Garrett, 23 NY3d 878, 892 [2014]).




On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas, Cannataro
and Troutman concur.



Decided May 24, 2022




*
 We have no occasion to consider whether a search for weapons is reasonable when it is
solely justified by a missing or endangered person report.
                                           -2-